               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:20-cr-00013-MR-WCM


UNITED STATES OF AMERICA,          )
                                   )
                   Plaintiff,      )
                                   )
              vs.                  )                       ORDER
                                   )
OTTO MORALES LOPEZ,                )
                                   )
                  Defendant.       )
__________________________________ )

       THIS MATTER is before the Court on the Defendant’s Unopposed

Motion to Allow Rule 11 Hearing to be Conducted by Videoconference [Doc.

10].

       On February 4, 2020, the Defendant was charged in a Bill of Indictment

with one count of being an alien, knowingly and unlawfully entering and

attempting to enter the United States without the express advance consent

of the Attorney General and Homeland Security, after being deported and

removed from the United States, all in violation of 8 U.S.C. § 1326(a) [Doc.

1]. On December 2, 2020, Defendant’s initial appearance and arraignment

were held, at which time the Magistrate Judge appointed counsel and

calendared the case to the January 4, 2021 trial term. On December 17,

2020, the Defendant filed a notice of intent to change plea and the


       Case 1:20-cr-00013-MR-WCM Document 12 Filed 01/07/21 Page 1 of 3
Government filed a factual basis. [Docs. 8, 9]. On December 21, 2020, the

Court continued the case to its current setting during the March 1, 2021 trial

term. [Doc. 11].

      The Defendant now seeks to have the Rule 11 Hearing in this matter

conducted by videoconference. [Doc. 10]. As grounds, counsel for the

Defendant states that the Defendant is presently detained in the Buncombe

County Jail where six (6) detention officers and one (1) detainee have tested

positive for COVID-19, with ten (10) officers quarantining based on close

contacts. [Id. at 2]. Counsel also states that the Defendant has not contracted

COVID-19 during his detention and that removing the Defendant for an in-

person Rule 11 Hearing would require that he spend approximately fourteen

(14) days in quarantine or solitary confinement upon his return, as well as

potentially require his permanent removal from the dorm where he has been

living safely. [Id. at 2-3]. Counsel for the Defendant further represents that

the Defendant and the Government consent to the request for the Rule 11

Hearing to be conducted by videoconference. [Id. at 3].

      In light of the public health considerations caused by the coronavirus

pandemic, as described in this Court’s Standings Orders, Case No. 3:20-mc-

00048-MR, the Court finds that the Defendant’s Rule 11 hearing “cannot be

conducted in person without seriously jeopardizing public health and safety.”


                                      2

     Case 1:20-cr-00013-MR-WCM Document 12 Filed 01/07/21 Page 2 of 3
Coronavirus Aid, Relief, and Economic Security Act (CARES Act) Pub. L.

No. 116-136, 134 Stat. 281 (Mar. 27, 2020). The Court further finds, under

the unique circumstances of this case, that the Defendant’s Rule 11 hearing

“cannot be further delayed without serious harm to the interests of justice.”

Id. For these reasons, the Court concludes that conducting the Rule 11

hearing in this matter by videoconference is appropriate.

     Accordingly, for the reasons stated herein, and pursuant to the CARES

Act and this Court’s Standing Orders, Case No. 3:20-mc-00048-MR, the

Court therefore concludes that the Defendant’s Rule 11 Hearing may take

place by way of videoconference.

     Accordingly, IT IS, THEREFORE, ORDERED that Defendant’s

Unopposed Motion to Allow Rule 11 Hearing to be Conducted by

Videoconference [Doc. 10] is GRANTED, and the above-captioned

Defendant’s Rule 11 Hearing is ALLOWED to be conducted by

videoconference.

     IT IS SO ORDERED.
                                Signed: January 7, 2021




                                       3

     Case 1:20-cr-00013-MR-WCM Document 12 Filed 01/07/21 Page 3 of 3
